Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Patrick Sullivan on 4/30/21.
The application has been amended as follows: 
Claims filed 4/29/21 as part of the Supplemental Response or Supplemental Amendment are amended below.
Claim 1 is amended to read as follows:
1.	An apparatus for reducing an audible report of a firearm, the apparatus being coupleable with a barrel of the firearm, the apparatus comprising:
a tubular housing having a first end and a second end opposite the first end, the first end configured for discharging a projectile fired by the firearm and the second end configured to receive the barrel of the firearm;
a first disk shaped body disposed within the tubular housing in a first position and having a first through hole defining a first inner surface and at least 
a second disk shaped body having a first face and a second face opposite the first face, disposed within the tubular housing in a second position and having a second through hole defining a second inner surface, at least a portion of the second inner surface being threaded and configured to mate with a second threaded portion of the firearm barrel to sealingly engage with the second threaded portion of the firearm barrel at each of the first face and the second face of the second disk shaped body,
wherein the first position and the second position are spaced apart by a first longitudinal distance, the first longitudinal distance defining an expansion chamber within the tubular housing, and wherein the first position is nearer the first end than the second position; 
a third disk shaped body disposed within the tubular housing in a third position and having a third through hole defining a third inner surface, the third position being between the first position and the second position; and
a fourth disk shaped body disposed within the tubular housing at the first end of the tubular housing consisting of a single 
Claim 13 is amended to read as follows:
13.	An integrally suppressed firearm barrel system, the system comprising:
a suppressor, the suppressor comprising:
	a housing having a first end and a second end opposite the first end, the first end configured for discharging a projectile fired by a firearm and the second end configured to receive the barrel of the firearm;
	a first barrel receiving fitting disposed at a first position within the housing, the first barrel receiving fitting having a threaded through hole that defines a first inner surface and at least one aperture extending through the first disk shaped body from a first face of the first disk shaped body to a second face of the first disk shaped body, the first face of the first disk shaped body opposite the second face of the first disk shaped body; and
	a second barrel receiving fitting disposed at a second position within the housing, the second barrel receiving fitting having a threaded through hole that defines a second inner surface, wherein the second barrel receiving fitting is configured to sealingly engage with a second threaded portion of a firearm barrel at each of a first face and a second face of the second barrel receiving fitting; 
a third disk shaped body disposed within the housing in a third position and having a third through hole defining a third inner surface, the third position being between the first position and the second position; and
a fourth disk shaped body disposed within the housing at the first end of the housing consisting of a single fourth through hole fitting defining a fourth inner surface; and
the firearm barrel, the firearm barrel comprising:
	a first threaded portion, wherein the first threaded portion is on an outer-facing surface of the firearm barrel at a first position; and
the second threaded portion at a second position, the first position being nearer the first end of the housing than the second position;
wherein a distance separates the first threaded portion from the second portion, and wherein at least a portion of the first barrel receiving fitting is configured to receive and mate with the first threaded portion of the firearm barrel and the second barrel receiving fitting is configured to receive and mate with the second threaded portion of the firearm barrel.

Claim 18 is amended to read as follows:
18. A method for coupling a suppressor to a barrel of a firearm, the method comprising:
inserting a first portion of the barrel of the firearm into a first portion of a suppressor housing, the suppressor housing comprising a first threaded suppressor component and a second threaded suppressor component;
engaging a first threaded portion of the barrel of the firearm with the first threaded suppressor component, the first threaded suppressor component disposed within the tubular housing in a first position and having a first through hole defining a first inner surface and at least one aperture extending through the first disk shaped body from a first face of the first disk shaped body to a second face of the first disk shaped body, the first face of the first disk shaped body opposite the second face of the first disk shaped body; and
engaging a second threaded portion of the barrel of the firearm with the second threaded suppressor component, the second threaded suppressor component having a first 
wherein the suppressor further comprises:
a third disk shaped body disposed within the suppressor housing in a third position and having a third through hole defining a third inner surface, the third position being between the first position and the second position, and
a fourth disk shaped body disposed within the suppressor housing at a discharging end of the suppressor housing, consisting of a single fourth through hole fitting defining a fourth inner surface.

Reasons for Allowance

Claims 1 and 3-20 of Supplement Amendment filed 4/29/21 amended above are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, taken alone or in combination, neither discloses nor fairly teaches or suggests the recited limitations of the claimed invention including, but not limited to an apparatus for reducing the audible report of a firearm, the apparatus couplable to a firearm 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	





Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 5712726874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DERRICK R MORGAN/Primary Examiner, Art Unit 3641